DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 12/31/2020 in response to the Final Rejection mailed 11/04/2020 has been entered.  
	Claims 1 and 9 have been amended, and claim 11 is cancelled.  Claims 1-10 and 13 are currently pending in U.S. Patent Application No. 16/220,649.


Response to Arguments/Remarks
	Applicant's arguments with regard to deficiencies in the combination of cited prior art have been considered and determined persuasive in view of accompanying claim amendments.  More specifically the claims as amended now explicitly require the convolutional neural network as claimed used for producing an inspection result of non-defective or defective or an inspection result of defects classification, as distinguished from producing an intermediate inspection image subsequently used in a final inspection.  For clarification regarding that second key point as identified in Applicant’s remarks, the response to Applicant’s arguments/remarks section of the Final Rejection mailed 11/04/2020 asserts that a neural network comprising a fully connected layer may be used to produce an intermediate inspection image, in other words, Gao’s production of an intermediate inspection image as or based at least in part on the neural network output does not preclude modification to Gao such that one or more layers are fully connected.  Suggesting that there is ‘no need’ for Gao to have fully connected layers similarly does not preclude modification of Gao to comprise one or more fully connected layers, and no 


Allowable Subject Matter and Reasons for Allowance
Claims 1-10 and 13 are allowable. 

The following is an examiner's statement of reasons for allowance:
Claim amendments in view of supporting remarks overcome rejections previously set forth under the combination of references cited.  Reconsideration and updated search has provided additionally cited references which present the general state of the art without lending towards an obvious combination of references that teach/suggest the claimed invention.  Of particular note are Ambikapathi et al. (US 2020/0005070) and Bhaskar et al. (US “providing a plurality of paired image combinations, wherein each said paired image combination includes at least one defect-free image and at least one defect-containing image corresponding to the defect-free image;
providing a convolutional neural network to start a training mode of the convolutional neural network, wherein the convolutional neural network is used for producing an inspection result of non-defective or defective or an inspection result of defects classification;
inputting the plurality of paired image combinations into the convolutional neural network, and adjusting a weight of at least one fully connected layer of the convolutional neural network through backpropagation to complete the training mode of the convolutional neural network; and
performing an optical inspection process using the trained convolutional neural network”


Additionally Cited References:
Sakurai (US 2020/0311895) evidences the general state of the art and as such is pertinent to the claimed invention despite not lending to any obvious combination teaching/suggesting the claimed invention as a whole.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/IAN L LEMIEUX/Examiner, Art Unit 2669